DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goddinger et al. (US 2009/0169644 A1, published on July 2, 2009) (“Goddinger” hereunder) in view of Biedermann et al. (US 5833998 A, published on November 10, 1998) (“Biedermann” hereunder). 
Goddinger teaches antidandruff shampoo compositions comprising (i) an aqueous continuous phase comprising sodium laureth sulfate (mixture group 1) ; (ii) a dispersed phase including dispersed particles of zinc pyrithione (mixture group 4); (iii) a structuring polymer for the aqueous continuous phase (acrylates/C10-30 alkylacrylates crosspolymer (group 2B) and (iv) 0.3 wt % of niacinamide based on the total weight of the composition.  See Example formulations I and J. 
Goddinger fails to teach using 3-20 wt % of niacinamide. 
Biedermann teaches that niacinamide, when topically applied to the skin, regulate the appearance of oily and/or shiny skin, including oily and combined skin, without unacceptably discoloring the skin.  The reference teaches that the compound is used in regulating oiliness of the scalp and for controlling dandruff.  See col. 13, lines 25-30.  The liquid shampoo formulations in Example 5 contains niacinamide in the amount of 4 wt % based on the total weight of the compositions.  
It would have been obvious to one of ordinary skill in the art before the time of filing date of the present application to modify the teachings of Goddinger and increase the amount of niacinamide to the suggested level by Biedermann.  The skilled artisan would have been motivated to do so, as 1) both references are directed to antidandruff shampoo compositions and 2) Biedermann specifically discloses such composition comprising 4 wt % of niacinamide is effective in controlling oiliness and dandruff in the scalp.  Since the Goddinger teaches using niacinamide in the formulation comprising zinc pyrithione, the skilled artisan would have had a reasonable expectation of successfully producing a stable composition with improved antidandruff action and oil controlling property.  See instant claims 1 and 3.
Regarding claim 2, sodium laureth sulfate is present in the amount of 9 wt % based on the total weight of the compositions.  
Regarding claim 4, the Goddinger formulations contain 2 wt % of zinc pyrithione. 
Regarding claim 5, Goddinger formulations A-J contain a cationic polymer selected from polyquaternium-10, polyquaternium-7 or guar hydroxypropyltrimonium chloride. See also the disclosure in paragraphs [0079-0106].  The examples suggest that the disclosed cationic polymers are used for the same purposes and can be interchangeably used. Adding or substituting art-recognized functional equivalents for the same purposes is prima facie obvious.  See MPEP 2144.06.  In this case, combining the disclosed cationic polymers in the examples or interchangeably using one (guar hydroxypropyltrimonium chloride) for the other would have been prima facie obvious.  
Regarding claim 6, the structuring polymer (iii) in the Goddinger formulations I and J are in the amount of 0.4 wt %. 
Regarding claims 7 and 10, Biedermann further teaches that the preferred amount of niacinamide ranges from about 2.5-5 wt %.  See col. 2, lines 63-67.  Optimization of the active ingredient to improve oil controlling action and antidandruff property would have been well within the skill in the art. 
Regarding claim 8, Goddinger teaches that the preferred amount of zinc pyrithione ranges from 0.05 - 2% and more preferably 0.25-1.5 wt % and even more particularly from 0.5 to 1 wt %.  See [0072].
Regarding claim 11, the Goddinger formulations have pH of 5; the pH of formulations A-H ranges from 5-6. 
Regarding claims 12 and 13, Goddinger teaches that the formulations I and J have viscosities ranging from 5K-7K cPs, which is equivalent to 5K-7K mPas, when measured using a Brookfield LVT at 20 C.    

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goddinger and Biedermann as applied to claims 1-4, 6-8 and 10-13 as above, and further in view of Peffly et al. (US 2014/0335041 A1, published on November 13, 2014) (“Peffly” hereunder).
Goddinger teaches that the cationic polymers are used in quantities from 0.1 to 5 wt %.  See [0106].  The reference teaches using the guar polymers available from Cosmedia® Guar and Jaguar®. See [0091]. 
Goddinger, however, fails to specifically disclose the molecular weight ranges and the charge density of the guar polymers suitable for the invention.  
Peffly teaches shampoo compositions suitable for formulating with zinc pyrithione.  See [0130-0137].  The reference refers cationic conditioning polymers as deposition polymers which indicates that such polymers provide benefits of providing hair conditioning and deposition of active agents to hair/scalp.  See, for example, [0016] and [0024].  Using these cationic conditioning/deposition guar polymers such as guar hydroxypropyltrimonium chloride from Jaguar series having a charge density of 0.8 mes/g and MW of 500K g//mol, for example, is suggested.  See [0032-0033] for the ranges of the charge density and MW of suitable guar cationic polymers.  Using such polymers in the amount ranging from about 0.01-0.7 wt % is suggested.  See [0030].  
Given the Goddinger teaching and suggestions to use guar hydroxypropyltrimethylammonium chloride in the shampoo formulations, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look for the type and grade of the polymers such as those disclosed in Peffly.  The person of ordinary skill in the art would have been motivated to do so, as 1) both references are directed to shampoo formulations used as a delivery system for pharmaceutical/cosmetic active agents (i.e., zinc pyrithione and/or niacinamide) and 2) Peffly discloses guar hydroxypropyltrimethylammonium chlorides identifiable by the MW and charge density. Since the latter teaches and suggests that these cationic polymers provide hair conditioning and deposition properties, the skilled artisan would have had a reasonable expectation of successfully producing a stable shampoo formulation with consistent hair conditioning and antidandruff action aided by cationic deposition polymer.  

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617